DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 30 is depended on a cancelled claim 28. So it is not clear if it is depends on claim 1 or other claims. For the purpose of examination, the examiner will consider claim 30 depends on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10, 19, 21, 26-27, 30, 41, 55, 66, 77 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moorehead et al. (US. 20130338608A1) (“Moorehead”).
Re claim 1, Moorehead discloses a medical valve (Figs. 1-14, abstract) comprising: a housing (upper 18, lower 16, Fig. 2) comprising a sidewall (sidewall of 16, 18)  and defining a chamber (chamber for the septum which includes the channels 20); a connection interface (14 and or 12) in fluid communication with the chamber (Fig. 2), the connection interface being configured to couple with one or more medical devices for infusion of fluid through the medical valve in a distal direction and aspiration of fluid through the medical valve in a proximal direction (¶0009, ¶0041, ¶0043, infusion and withdrawn fluid); a septum (24, Figs. 2, 7-8) coupled to the housing ( Fig. 2), the septum comprising a proximal surface (surface facing 14), a distal surface (surface facing 12), and a selectively openable closure (26, and two sides of 26) that extends through a full thickness of the septum between the proximal surface and the distal surface (¶0042, Fig. 2), wherein the closure is positioned within the chamber (Fig. 2); and a plurality of projections that extend away from the sidewall  (annotated Fig. 1 of Moorehead , the protrusion above and lower 27, Fig. 2-6 which can be in 18, ¶0037) and are configured to contact the proximal surface of the septum to oppose movement of a restricted portion of the septum (upper and lower location close to the slit, Fig. 8, ) in the proximal direction (¶0037, ¶0043) such that an aspiration cracking pressure required to open the closure to permit fluid flow through the septum in the proximal direction exceeds an infusion cracking pressure required to open the closure to permit fluid flow through the septum in the distal direction (¶0043, that the different shapes of the cross section as in Figs. 3-6 will create two different sensitive pressure openable the slit ¶0043, so it is capable to make the withdrawn pressure threshold is exceeding the infusion pressure threshold to open the slit).

    PNG
    media_image1.png
    314
    632
    media_image1.png
    Greyscale
 
Annotated Figs. 2-3 of Moorehead
Re claim 2, Moorehead discloses wherein the plurality of projections are configured to permit free movement of the restricted portion of the septum in the distal direction (¶0037, ¶0043, as the cross area can be different dimension so to make that the slits sides have free movement in distal direction).  
Re claim 3, Moorehead discloses wherein the plurality of projections are positioned exclusively at one of two opposing sides of the septum (Fig.3-6, above and under 27).  
Re claim 4, Moorehead discloses wherein each of the plurality of projections is configured to contact a separate region of the restricted portion of the septum ( above and lower of the slit 26), and wherein a collective total area of the regions contacted by the plurality of projections is smaller than an area of the restricted portion of the septum (Figs. 5-6).  
Re claim 7, Moorehead discloses wherein each of the plurality of projections defines a contact surface (surface of the projection, Figs. 2-6) of which at least a portion is configured to contact the proximal surface of the septum (¶0037, the projection can be located on 18, to restrict the slits under specific pressure difference).  
Re claim 8, Moorehead discloses wherein the contact surfaces of the plurality of projections are configured to separately contact different regions of the restricted portion of the septum (¶0037, the projections in both sides of 27 are separately restricting the slits under specific pressure difference).   
Re claim 10, Moorehead discloses wherein the sidewall of the housing defines an outer perimeter of a primary active region of the septum (long diameter of 15 of the oval, ¶0039), wherein the restricted portion of the septum and the sidewall cooperate to define an outer perimeter of a secondary active region of the septum (short diameter of the oval), and wherein the primary active region of the septum is larger than the secondary active region (Fig. 2).  
Re claim 19, Moorehead discloses wherein pairs of adjacent projections define flushing channels  (28, Figs.2-6) through which a fluid can flow to flush contact surfaces of the projections when the fluid passes through the valve in the distal direction (¶0037), wherein the valve defines a longitudinal axis that generally corresponds with a direction of fluid flow through the valve, and wherein the flushing channels are oriented substantially parallel to the longitudinal axis (Fig. 2, the axis is 25, and the channels are parallel to 25).  
Re claim 21, Moorehead discloses wherein the septum is sufficiently compliant to move away from the plurality of projections in the distal direction by a sufficient amount to permit fluid to pass between the plurality of projections and the septum such that substantially all of the proximal surface of the septum is flushed during infusion of fluid through the valve in the distal direction (¶0043).  
Re claim 26, Moorehead discloses wherein the housing defines the projections (Fig. 2).  
Re claim 27, Moorehead discloses wherein a unitary piece of material is integrally formed to define the projections and at least a portion of the housing (Fig.2).  
Re claim 30, Moorehead discloses wherein the projections are coupled to only one of the two housing pieces (18, 16).  
Re claim 41, Moorehead discloses wherein the housing comprises a gripping rim configured to compress a portion of the septum (see annotated Fig. 2-3 of Moorehead).  
Re claim 55, Moorehead discloses further comprising a plate that defines the projections (15).  
 Re claim 66, Moorehead discloses a medical valve (Figs. 1-14, abstract) comprising: a housing (18, 16, Fig. 2) comprising a sidewall (side wall of 18, 16) that defines at least a portion of a chamber (chamber for the septum includes the channels 20);  a septum (24, Figs.2, 7-8) coupled to the housing (Fig. 2) and comprising a selectively openable closure (26, and two sides of 26); and a plurality of restricting surfaces positioned inward of the sidewall within the chamber ( contact surfaces, of each projection, annotated Figs. 2-3 of Moorehead) and adjacent to the septum (Fig. 2), the restricting surfaces being configured to press against the septum to delimit movement of a portion of the septum when the septum is urged in a first direction toward the restricting surfaces (¶0037, ¶0043) and further being configured to permit free movement of the septum away from the restricting surfaces when the septum is urged in a second direction away from the restricting surfaces, such that the closure is more difficult to open when the septum is urged in the first direction as compared to when the septum is urged in the second direction (¶0043, that the different shapes of the cross section as in Figs. 3-6 will create two different sensitive pressure openable the slit ¶0043, so it is capable to make the withdrawn pressure threshold is exceeding the infusion pressure threshold to open the slit, so one direction is more difficult than the other direction).  
Re claim 77, Moorehead discloses a medical valve (Figs. 1-14, abstract) comprising: a housing (18, 16) comprising a sidewall (side wall of 16, 18) that defines at least a portion of a chamber (chamber for the septum including the channels 20); a septum (24, Figs. 2, 7-8) coupled to the housing (Fig. and comprising a selectively openable closure (26, and two sides of 26) that is positioned within the chamber (Fig. 2); and a plurality of support structures extending inwardly from the sidewall (projections, see the annotated Figs. 2-3 of Moorehead), the plurality of support structures comprising restriction surfaces (top surface of the projections ) positioned adjacent to the septum (Fig. 1-2), the restriction surfaces being configured to press against the septum to delimit movement of a portion of the septum when the septum is urged in a first direction toward the restriction surfaces (¶0037, ¶0043) and further being configured to permit movement of the septum away from the restriction surfaces when the septum is urged in a second direction away from the restriction surfaces (¶0037, ¶0043), wherein the septum is configured to move away from the restriction surfaces by an amount sufficient to permit fluid to pass between the septum and the restriction surfaces to thereby flush the restriction surfaces (Fig. 2, ¶0043, that the different shapes of the cross section as in Figs. 3-6 will create two different sensitive pressure openable the slit ¶0043, so it is capable to make the withdrawn pressure threshold is exceeding the infusion pressure threshold to open the slit, so one direction is more difficult than the other direction), and wherein the closure exhibits a first cracking pressure when the septum is urged in the first direction and exhibits a second cracking pressure that is lower than the first cracking pressure when the septum is urged in the second direction (¶0043, that the different shapes of the cross section as in Figs. 3-6 will create two different sensitive pressure openable the slit ¶0043, so it is capable to make the withdrawn pressure threshold is exceeding or lower than the infusion pressure threshold to open the slit, so one direction is more difficult than the other direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead in view of Abramson (US. 4,143,853).
Re claim 45, Moorehead fails to disclose wherein the housing defines a groove and the septum defines a flange that fits within the groove, and wherein the groove and the flange cooperate to prevent the septum from being pulled fully into the chamber and out of secure attachment from the housing under the influence of pressurized fluid. 
However, Abramson discloses a valve in medical devices (Fig. 1) wherein the housing (11, 12) defines a groove (16b) and the septum (Fig. 2) defines a flange (24, 25) that fits within the groove (Figs. 1, 3), and wherein the groove and the flange cooperate to prevent the septum from being pulled fully into the chamber (17) and out of secure attachment from the housing under the influence of pressurized fluid (Fig. 1, as the septum will be firmly attached in the house and within 16b, Fig. 1, 3 , Col. 3, lines 15-25). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and the septum of Moorehead to include a groove and a flange so that the housing defines a groove and the septum defines a flange that fits within the groove, and wherein the groove and the flange cooperate to prevent the septum from being pulled fully into the chamber and out of secure attachment from the housing under the influence of pressurized fluid as taught by Abramson for the purpose of accommodating some of the displaced rubber in order to avoid the building up of destructively high stress (Abramson, Col. 3, lines 15-25).
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead in view of Searfoss et al. (US. 8,123,726B2) (“Searfoss”).
Re claim 50, Moorehead fails to disclose wherein the septum comprises a plurality of channels about a periphery thereof and the housing comprises a plurality of posts, and wherein each post of the plurality of posts extends through a separate channel of the plurality of channels to secure the septum relative to the housing.  
However, Searfoss discloses a valve in medical devices (Figs. 1-2) wherein the septum comprises a plurality of channels (160, Fig. 4) about a periphery thereof (Fig. 4) and the housing comprises a plurality of posts (24, has posts to fix the seal, and wherein each post of the plurality of posts extends through a separate channel of the plurality of channels to secure the septum relative to the housing (annotated Fig. 2 of Searfoss, Col. 6, lines 45-51). 

    PNG
    media_image2.png
    365
    266
    media_image2.png
    Greyscale

Annotated Fig. 2 of 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and the septum of Moorehead to include channels and posts so that the septum comprises a plurality of channels about a periphery thereof and the housing comprises a plurality of posts, and wherein each post of the plurality of posts extends through a separate channel of the plurality of channels to secure the septum relative to the housing as taught by Searfoss for the purpose of securing the septum with the body (Searfoss, Col. 6, lines 45-51).
Claim(s) 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead in view of McPhee (US. 4,354,492).
Re claim 51, Moorehead fails to disclose wherein the plurality of projections comprises a plurality of fins.
However, McPhee discloses a valve in medical devices (Fig. 2) wherein the housing (21, 25), a septum (33) and wherein the plurality of projections comprises a plurality of fins (31, 32, Col. 3, lies 10-15).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections of Moorehead so that the plurality of projections comprises a plurality of fins as taught by McPhee for the purpose of having specific numbers of projections with small contact area (McPhee, Col. 3, lines 25-35).
  Re claim 52, Moorehead fails to disclose wherein each fin of the plurality of fins extends longitudinally. 
However, McPhee discloses a valve in medical devices (Fig. 2) wherein the housing (21, 25), a septum (33) and wherein the plurality of projections comprises a plurality of fins  and each fin of the plurality of fins extends longitudinally (Fig. 2, 31, 32, Col. 3, lies 10-15).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections of Moorehead so that the plurality of projections comprises a plurality of fins and each fin of the plurality of fins extends longitudinally as taught by McPhee for the purpose of having specific numbers of projections with small contact area (McPhee, Col. 3, lines 25-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783   

/Lauren P Farrar/Primary Examiner, Art Unit 3783